The Attorney General's Office is in receipt of your opinion request, wherein you ask, in effect: Can a county industrial authority use industrial bonds to finance an expansion of a county hospital? In answering your question, one should refer to Article X, Section 35 of the Constitution of the State of Oklahoma. Article X, Section 35 of the State Constitution of Oklahoma deals with municipal and county levies for securing and developing industry in Oklahoma. More, specifically, Article X, Section 35(a) provides, in part, as follows: "Any incorporated town and any county may issue, by and with the consent of the majority of the qualified tax paying voters of said municipality or county voting on the question at an election held for the purpose, bonds in sums provided by such majority at such election for the purpose of securing and developing industry within or near the said municipality holding the election, or within the county holding the election . . . .  "A key to the Constitutional meaning of "industry" is found in Article X, Section 35(e)(2) . . . .  "In the expenditure and use of proceeds from the sale of said bonds, the said governing body is hereby authorized and directed to coordinate its industrial development plans and projects insofar as practicable with similar plans and projects of local industrial development agencies and the Oklahoma Industrial Finance Authority, as set forth in Article X, Section 34 of the Constitution, so as to supplement funds to be derived from these and other sources, including federal aid available to economically depressed areas, if any; and to the extent that federal requirements shall require subordination of liens securing loans from the Oklahoma Industrial Finance Authority or from other sources, as a condition to the obtaining of such federal aid, the same is hereby approved and authorized." Title 62 O.S. 651 [62-651] et seq. (1971), "the Local Industrial Development Act," executes Article X, Section 35 of the Oklahoma Constitution. This Act allows for municipalities and counties "to own, acquire, construct, reconstruct, extend, equip, improve, maintain, sell, lease, contract, dispose of lands, buildings, or facilities of any nature whatever that can be used for securing or developing industry within or near counties and municipalities of the State of Oklahoma." 62 O.S. 652 [62-652] (1976). However, the "Local Development Trust Act" cited supra, does not give a definitive definition of "industry." In addition to the Constitution of the State of Oklahoma, and the general statutory law governing "industrial bonds" as cited above, there are specific statutes found at 19 O.S. 781 [19-781] et seq. (1971), which preclude the statutes, cited supra, governing "industrial bonds" in the State of Oklahoma. At 19 O.S. 781 [19-781] (1971) the statute, so states: "All counties in the State of Oklahoma are hereby authorized to issue bonds for the purpose of purchasing sites, erecting and constructing county hospitals, including, additions to, an enlargement of existing hospital buildings in such county, such bonds to be issued as hereinafter provided." The special provisions for the construction of "county hospital bonds" found at 19 O.S. 781 [19-781] et seq. (1971), go on to set standards and procedures for the issuance of county hospital bonds.  In Oklahoma, bonds must be issued for exact purposes. Reid v. City of Muskogee, 278 P. 339 (Okl. 1929). The reason for setting out the exact purpose of the bond issue is to prevent confusion to the electorate.  It is, therefore, the official opinion of the Attorney General, that the specific statutory enactment at 19 O.S. 781 [19-781] et seq. (1971), authorizes counties in the State of Oklahoma to issue bonds for the purpose of purchasing sites and erecting and constructing county hospitals; thus, precluding issuance of bonds as authorized under Article X, Section 35 of the Constitution of the State of Oklahoma.  (STEPHEN F. SHANBOUR) (ksg)